DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: capping device in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure [0012] indicates that the capping device may be a valve that closes off one end of the housing (and, in view of 112(f), equivalents thereof).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8, 10, 13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayevsky (US PGPub 2004/0016699 A1).
With respect to claim 1, Bayevsky teaches a method of cleaning a membrane for cross-flow filters, including those within the filtration system (in-line), in which a vacuum is applied (subjecting to an atmosphere below a vapor pressure of a liquid) to reduce a cavitation threshold to allow ultrasonic-assisted treatment [Abs].  The filters are applicable to the field of water filtration e.g. wastewater treatment [0021, 0024] and may be provided in stages or the like [0025].  The treatment employs a cleaning fluid which may include water [0029].
	As best understood, Bayevsky therefore anticipates the broadest reasonable interpretation of the claimed invention.
	With respect to claim 2, Bayevsky teaches that ceramic membranes may be employed [0022].
	With respect to claim 3, Bayevsky teaches that the membrane may be an RO membrane [0025].
	With respect to claim 4, Bayevsky teaches application of a vacuum as above which would meet the claim requirements as best understood.
	With respect to claim 6, as above Bayevsky teaches that the cleaning agent may include water.
	With respect to claim 8, Bayevsky teaches that the housings may be employed as cleaning chambers as claimed during an in situ cleaning process [0044].
	With respect to claim 10, Bayevsky teaches arrangements with e.g. 3 filter banks in series [0045].
	With respect to claim 13, Bayevsky teaches backflushing after applying ultrasound, which may meet the broadest reasonable interpretation of rinsing [0044].
	With respect to claim 16, Bayevsky teaches that the cleaning fluid may typically be heated to temperatures of less than 125 °F (i.e. ~51 °C or less) [0036] (at least 30 °C).
	With respect to claims 17 and 18, Bayevsky teaches the system as above which may include necessary filter banks and pumps for driving filtration (including via ceramic membranes e.g. for RO) and capping device), vacuum pump, and cleaning supply to effect cleaning in the claimed manner.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bayevsky in view of Carter et al (US 6,447,718 B1).
Bayevsky teaches as above but is silent to the use of an additional, non-aqeuous solvent.

It would have been obvious to one of ordinary skill in the art to modify Bayevsky’s taught process to include an additional solvent such as an alcohol because, as in Carter, the use of a higher-volatility additive may enhance the effectiveness of an ultrasonic treatment.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bayevsky in view of Reeves et al (US PGPub 2013/0146514 A1).
Bayevsky teaches as above but is silent to operations wherein a set of membranes in a given bank or stage maintain operation while an individual one is taken offline for cleaning.
However, Reeves teaches an arrangement for membrane treatment including serial arrangement of banks, each bank containing several units [Abs] designed to solve the problem in which the entire bank must be taken offline when any individual unit must be cleaned [0010] and, instead, provides appropriate valves to allow individual units (55) to be taken offline for cleaning [0065-0066].
It would have been obvious to one of ordinary skill in the art to implement such features in Bayevsky’s taught system to allow for a given bank to maintain operation even if an individual unit therein requires cleaning.
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bayevsky in view of Masten et al (US 7,578,939 B2).
Bayevsky teaches as above but is silent to the specific use of ozone to enhance treatment during filtration.
However, Masten teaches water filtration e.g. with ceramic membranes [Abs] and teaches that ozone may be employed as a powerful oxidant to react with dissolved organic carbon, cleave larger 
It would have been obvious to one of ordinary skill in the art to modify Bayevsky’s taught process to feature ozone treatment during filtration because, as in Masten, this may be useful for oxidation e.g. to deal with organic carbon and the like.
Claims 12, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bayevsky.
	With respect to claim 12, Bayevsky teaches applying vacuum as above but does not specify the target pressure.  However, the pressure is already indicated by Bayevsky as a result effective variable (due to its impact of the energy required to cause cavitation) which would have been obvious for one of ordinary skill in the art to optimize.
With respect to claim 14, Bayevsky teaches cycles as above e.g. filtration, then cleaning and backflusing.  Absent evidence of unexpected results, peforming the cleaning process multiple times in succession would have been obvious to one of ordinary skill in the art as a simple duplication of process steps.
With respect to claim 19, Bayevsky teaches that multiple banks may be placed in series, with some or all provided with means for cleaning [0049].  While the cleaning functions might be provided in only the final stage to reduce cost, implicitly or obviously they may be provided to all stages if desired i.e. to maximize cleaning and performance.
Claims 15, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bayevsky in view of Bishop et al (US PGPub 8,426,333 B2).
Bayevsky teaches as above, including that the membranes may be e.g. ceramic membranes and RO membranes, but is silent to the specific pore size of less than 1 nm, or to DNA-templated membranes.
less than 1 nm [Col. 9 lines 40-52].
It would have been obvious to one of ordinary skill in the art to employ DNA template membranes with very small pore sizes in Bayevsky’s taught filter systems because, as in Biship, such membranes may be ideal for water treatment, and Bayevsky already teaches employing membranes for e.g. NF and RO for which very small pores are useful.

	Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is represented by Bayevsky, discussed above, which teaches applying vacuum to enhance ultrasonic cleaning of membranes.  Bayevsky does not teach or fairly suggest that the surface of the membrane provides nucleation sites for formation of any bubbles, instead teaching the use of the ultrasonic energy to create the cavitation.  As such, the subject matter of claim 5 would not have bene obvious for one of ordinary skill in the art to implement in Bayevsky’s taught system.
Additional art relevant to the record: Zuback (US PGPub 2016/0023166 A1) teaches employing a liquid cleaning solution containing gas at high pressure with concentration such that, during cleaning, bubbles form on the dirty side of the membrane [Abs].  Zuback does not teach or fairly suggest employing a pressure below a vapor pressure of the cleaning liquid, instead relying on gas present in the liquid for cleaning, nor does Zuback teach or suggest specific nucleation behavior.
Kaschek (WO 2017/067818 A1) teaches cleaning of porous membranes under partially dewatered conditions by applying an aqueous chemical solution [Abs].  Vacuum may also be provided to at least one side [0034] and to allow for the cleaning solution to flow into the membrane [0043-0044].  However, there is no teaching or suggestion of treating at a pressure below the vapor pressure of the solution, or to any specific nucleation behavior.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R SPIES/Primary Examiner, Art Unit 1777